DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2015/0329743) in view of  Fischer (US 2004/0241417) and further in view of Gazda et al. (US 3,916,488).
  Regarding claims 1, 14, 20,  Lu discloses a method of manufacturing a biomimetic highly stretchable conductive dry adhesive patch (biomimetic in page 2, [0014]), the method comprising:  wherein each of the plurality of micropillars (pillars) includes: a body portion (fig. 1); and a tip portion having a spatula shape, formed on the body portion, and having an area larger than that of the body portion in a plan view (fig. 1; page 2, [0014]).
     Lu discloses all the limitations set forth above but fails to explicitly disclose providing a mold including a plurality of holes by etching a semiconductor substrate including an insulation layer based on a footing effect; providing a conductive polymer composite by dispersing mixed conductive fillers in a liquid elastomer, the mixed conductive fillers being formed by mixing one-dimensional conductive fillers and two-dimensional conductive fillers; applying the conductive polymer composite on the mold such that the conductive polymer composite is injected into the plurality of holes; and obtaining a conductive dry adhesive structure including a plurality of micropillars corresponding to the plurality of holes by performing a post-treatment on the conductive polymer composite applied on the mold and by removing the mold.
    However, Fischer  discloses providing a conductive polymer composite by dispersing mixed conductive fillers in a liquid elastomer, the mixed conductive fillers being formed by mixing one-dimensional conductive fillers and two-dimensional conductive fillers (fig. 1-fig. 3; page 4, [0043-0044]); applying the conductive polymer composite on the mold such that the conductive polymer composite is injected into the plurality of holes (fig. 1-fig. 3; page 4, [0043-0044]).
  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Fischer within the system of Lu in order to provide good adhesion and sealing on any other rough surfaces thereby improving the reliability of the system.
Furthermore, Gazda discloses a mold 90 including a plurality of holes 84 by etching a semiconductor substrate including an insulation layer based on a footing effect (col. 10, lines 1-10); and obtaining a conductive dry adhesive structure including a plurality of micropillars corresponding to the plurality of holes by performing a post-treatment on the conductive polymer composite applied on the mold and by removing the mold (fig. 11-fig. 12; col. 10, lines 1-17).
 Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Gazda within the system of Lu and Fischer in order to provide good adhesion and sealing on any other rough surfaces thereby improving the reliability of the system.

 Regarding claims  2, 15, Lu, Fischer and Gazda disclose all the limitations set forth in claim 1 and Fischer further discloses wherein an amount of the one-dimensional conductive fillers included in the mixed conductive fillers is greater than an amount of the two-dimensional conductive fillers included in the mixed conductive fillers (fig. 1-fig. 3; page 4, [0043-0044]).

 Regarding claims 3, 16,  Lu, Fischer and Gazda disclose all the limitations set forth in claim 1 and Fischer further discloses wherein a ratio of the one-dimensional conductive fillers and the two-dimensional conductive fillers in the mixed conductive fillers is within a range of about 8:2 to about 9.99:0.01 (fig. 1-fig. 3). 
  Regarding claims 4, 17, Lu, Fischer and Gazda disclose all the limitations set forth in claim 1 and Fischer further discloses wherein an amount of the mixed conductive fillers dispersed in the liquid elastomer is less than or equal to about 1.0 weight percent (wt%) based on a total weight of the conductive polymer composite (fig. 1-fig. 3).
 Regarding claims 5, 18, Lu, Fischer and Gazda disclose all the limitations set forth in claim 1 and Gazda further discloses  wherein an aspect ratio obtained by dividing a height of 10 each of the plurality of micropillars by a width of each of the plurality of micropillars is within a range of about 2 to about 4 (fig. 11-fig. 12).
  Regarding claim 6, Lu, Fischer and Gazda disclose all the limitations set forth in claim 1 and Gazda further discloses wherein: each of the body portion and the tip portion has a cylindrical shape,  the body portion is formed on an elastic substrate including the conductive polymer composite, and has a first diameter and a first thickness, and the tip portion is formed on the body portion, and has a second diameter larger than the first diameter and a second thickness smaller than the first thickness (fig. 11-fig. 12).  
 Regarding claim 7, Lu, Fischer and Gazda disclose all the limitations set forth in claim 1 and Fischer further discloses wherein each of the one-dimensional conductive fillers and the two-dimensional conductive fillers include a carbon-based nanoconductive material (fig. 1-fig. 3).
 Regarding claim 8, Lu, Fischer and Gazda disclose all the limitations set forth in claim 1 and Gazda further discloses wherein the one-dimensional conductive fillers include a conductive material based on carbon nanotube (CNT) (page 4, [0043-0044]).
 Regarding claims 9, 19,  Lu, Fischer, Gazda disclose all the limitations set forth in claim 1 and Fisher further discloses wherein the two-dimensional conductive fillers include a conductive material based on a material selected from the group consisting of graphene, carbon  black (CB) and graphite (page 4, [0043-0044]).
  Regarding claim 10, Lu, Fischer and Gazda disclose all the limitations set forth in claim 1 and Fischer further discloses wherein the one-dimensional conductive fillers include a conductive material based on silver nanowire (page 4, [0043-0044]).
 Regarding claim  11, Lu, Fischer and Gazda disclose all the limitations set forth in claim 1 and Fischer further discloses  wherein the liquid elastomer includes a material selected from the group consisting of polydimethylsiloxane (PDMS), PDMS modified urethane acrylate (PUA), perfluoropolyether (PFPE) and polyethylene (PE) (page 5, [0053-0054]).
 Regarding claim 12,  Lu, Fischer and Gazda disclose all the limitations set forth in claim 1 and Fischer further discloses  wherein providing the mold includes:  forming a photoresist layer on the semiconductor substrate, the semiconductor substrate including a bare semiconductor wafer, the insulation layer formed on the bare semiconductor wafer, and a semiconductor layer formed on the insulation layer; forming a photoresist pattern including a hole array by patterning the photoresist layer; performing an etching process on the semiconductor layer using the photoresist pattern as a mask until the insulation layer is exposed; removing the photoresist pattern; and performing a surface treatment on the mold (page 4, [0043-0045]). 
  Regarding claim 13, Lu, Fisher and Gazda disclose all the limitations set forth in claim 1 and Fischer further discloses wherein each of the plurality of holes includes: a first portion formed adjacent to the insulation layer, and having a shape corresponding to the tip portion; and a second portion formed on the first portion, and having a shape corresponding to the  body portion, wherein a width and a thickness of the first portion are determined based on an execution time during which the etching process is performed on the semiconductor layer (fig. 1-fig. 3).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Furukubo et al. (US 8,176,782) discloses capacitive sensor.
Aisenbrey (US 2005/0236407) discloses low cost….materials.
Ahn et al. (US 2017/0312385) discloses methods…….degenerate bone.
Bao et al. (US 10,037,098) discloses methods and apparatus….sensors.
Semler et al. (US 10,130,736) discloses tissue…using same.
Bashir et al. (US 10,156,560) discloses locomotive biological machines.
Schilling et al. (US 2019/0298885) discloses a cellular…..preparing same.
AHN et al. (US 2020/0181455) discloses nano-adhesive….thereof.
Menon et al. (US 8,703,032) discloses biomimetic…..therefor.
Wenz (US 8,168,692) discloses bone substitute………method of use.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
May 12, 2022

                                                                      /DANIEL PREVIL/                                                                      Primary Examiner, Art Unit 2684